                   Case: 2:21-cv-00328-MHW-KAJ Doc #: 7-2 Filed: 03/31/21 Page: 1 of 1 PAGEID #: 153

JS 44 (Rev. 06/17)                                                                          CIVIL COVER SHEET
Tue JS 44 civil cover sheet and the information contained herein _neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the Uruted States m September 197 4, 1s requrred for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                                  DEFENDANTS



     {b) County of Residence of First Listed Plaintiff                            ~(Ll,-J
                                                                                  ~
                                        (EXCEPT IN U.S. PLAINTIFF CASES)


                                                                              ~ I 4-3 z,-C)Jc(
     (c)      Attorneys (Firm Name, Address, and Telephone Number)

               ~ Ci ( p                     1 I o &-/ c;._;0 OcJ ..J ~.(/t                                    AU::.
               L O l                        DL+ l b Cf 2_/2-07
II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                "X" in One Box for Plaintiff
                                                                                                                              (For Diversity Cases Only)                                                   and One Box for Defendant)
0 I        U.S. Government                             Federal Question                                                                                PTF             DEF                                                PTF       DEF
              Plaintiff                                  (U.S. Government Not a Party)                                  Citizen of This State                O 1        0     I   Incol])orated or Principal Place              O 4       0 4
                                                                                                                                                                                    of Business In This State

0 2        U.S. Government                      0 4   Diversity                                                         Citizen of Another State             0    2     0    2    Incol])orated and Principal Place             0 5       0 5
              Defendant                                 (Indicate Citizenship of Parties in Item III)                                                                                of Business In Another State

                                                                                                                                                             0    3     0    3    Foreign Nation                                0 6       0 6

IV. NATURE OF SUIT (Place an                             "X" in One Box Only)                                                                                            Click here for: Nature of Smt Code Descnnttons.
IS;\,, ..:, . ¾•   €0NI'Rl\]:;11• '         '          . "><~• ·~· '""   •=~~,. 'IJOR<J!S!"""'.!,,,,   -""':!f'!,oc 4:,.;;,;; ,; ;;;~ OREl!llTI!JRE1llElNAM'iY 'l'. #'i~:BNNK&lJI>IG¥~       ':~.;;1;s,,,<;..,,,,OTIIElR:ST&TU'l'l!'.Si£i;;il'i,;i
0    110 Insurance                               PERSONAL INJURY                          PERSONAL INJURY               0 625 Drug Related Seizure                0 422 Appeal 28 USC 158                         0 375 False Claims Act
0    120 Marine                         0 3 JO Ail]llane                 O 365 Personal Injury •                              of Property 2 1 USC 881             0 423 Withdrawal                                0 376 Qui Tam (31 USC
0    130 Miller Act                     0 315 Ail]llane Product                  Product Liability                      0 690 O.ther                                    28 USC 157                                       3729(a))
O    140 Negotiable Instrument                   Liability               O 367 Health Care/                                                                                                                       O 400 State Reapportionment
0    150 Recovery ofOvel])ayment        0 320 Assault, Libel &                  Pharmaceutical                                                                . ';JI ,            · • ,.v ~        li""~:--=- 0 410 Antitrust
          & Enforcement of Judgment              Slander                        Personal Injury                                                                O 820 Copyrights                                   0 430 Baclcs and Banking
 0   151 Medicare Act                   0 330 Federal Employers'                Product Liability                                                              O 830 Patent                                       0 450 Commerce
 0   152 Recovery of Defaulted                   Liability              O 368 Asbestos Personal                                                                O 835 Patent - Abbreviated                         0 460 Deportation
          Student Loans                 0 340 Marine                             Jrtjury Product                                                                         New Drug Application                     0 470 Racketeer Influenced and
          (Excludes Veterans)           0 345 Marine Product                     Liability                                                                     O 840 Trademarlc                                         Corrupt Organizations
                                                 Liability                 PERSONAL PROPERTY                            fW~''"''"'illi'' , . tf!M'r""'· ,,,.w w,.,., ~"" ·><•,                   , v S~}'< 0 480 Consumer Credit
 0

 0
     153 Recovery ofOvel])ayment
          of Veteran's Benefits
     160 Stockholders' Suits
                                        0 350 Motor Vehicle
                                        0 355 Motor Vehicle
                                                                                    v.·
                                                                            370 Other Fraud
                                                                       "ct-371 Truth in Lending
                                                                                                                        O 710 Fair Labor Standards
                                                                                                                                 Act
                                                                                                                                                               O 861 HIA (1395ft)
                                                                                                                                                              O 862 Black Lung (923)
                                                                                                                                                                                                                  0 490 Cable/Sat TV
                                                                                                                                                                                                                  0 850 Securities/Commodities/
 0   190 Other Contract                         Product Liability       O 380 Other Personal                            O 720 Labor/Management                O 863 DIWC/DIWW (405(g))                                   Exchange
 0   19 5 Contract Product Liability    O 360 Other Personal                    Property Damage                                  Relations                    O 864 SSID Title XVI                                0 890 Other Statutory Actions
 0   196 Franchise                              Injury                  O 385 Property Damage                           O 740 Railway Labor Act               O 865 RSI (405(g))                                  0 891 Agricultural Acts
                                        0 362 Personal Injury -                 Product Liability                       O 751 Family and Medical                                                                  0 893 Environmental Matters
                                                Medical Maloractice                                                              Leave Act                   1,,,,,,........,.-.......,....,.------.........,...I O 895 Freedom oflnformation
l'°!lhl'""'11'~ '1lR0PER-T;¥.i>',i,:~ }'-0• «™1L':RIGH11S';!I/,~,;;;;,; f,P.R:ISONER•BE'FITJONS''.i\
                                             7                                                                          0 790 Other Labor Litigation         t-l7;FEDERAIJ';ll'M{-Sl!Jlt'8, :r.:,.                      Act
 0 210 Land Condenmation               } 440 Other Civil Rights             Habeas Corpus:                              0 791 Employee Retirement             0 870 Taxes (U.S. Plaintiff                         0 896 Arbitration
 0 220 Foreclosure                     '.::~441 Voting                  O 463 Alien Detainee                                    Income Security Act                      or Defendant)                            0 899 Administrative Procedure
 0 230RentLease&Ejectment             ,) 442Employment                  O 510MotionstoVacate                                                                  0 871 IRS-Third Party                                     Act/Review or Appeal of
 0 240 Torts to Land                    0~443 Housing/                          Sentence                                                                                 26 use 7609                                    Agency Decision
 0 245 Tort Product Liability                   Accommodations          O 530 General                                                                                                                             0 950 Constitutionality of
 0 290 All Other Real Property          O 445 Amer. w/Disabilities - 0 535 Death Penalty                                                                                                                                State Statutes
                                                Employment                  Other:                                      0 462 Naturalization Application
                                        0 446 Amer. w/Disabilities - 0 540 Mandamus & Other                             0 465 Other Immigration
                                                Other                   O 550 Civil Rights                                      Actions
                                        0 448 Education                 O 555 Prison Condition
                                                                        0 560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement

V. ORIGIN (P!qcean                    "X"' in One Box Only)
0 1 Original                    O 2 Removed from                         0    3     Remanded from                0 4 Reinstated or            0 5 Transferred from                0 6 Multidistrict                  0 8 Multidistrict
    Proceeding                      State Court                                     Appellate Court                     Reopened                      Another District                    Litigation -                      Litigation - .
                                                                                                                                                      (specify)                           Transfer                         Direct File
                                                                                                                are filing (Do not cite jurisdictional statutes unless diversity):




VII. REQUESTED IN     0
     COMPLAINT:
VIII. RELATED CASE(S)
      IF ANY                                          (See instructions):


DATE:?
                                 2- \                                                                                                                  clL----
    RECEIPT#                            AMOUNT                                               APPL YING IFP                                        JUDGE                                   MAG.JUDGE
